BurtWEim, J.
(dissenting): It is conceded that the crop which the plaintiff seeks to recover of the defendant was grown by one Williams upon land of which he was in possession. The plaintiff claimed the property by virtue of duly registered mortgages thereon made to him by Williams for advancements of supplies. The validity of plaintiff’s liens was.-4dmitted,-but defendant álleged that his statutory lien *451for rent (The Code, § 1754) was superior to those of the plaintiff because Williams was his tenant.
■To prove that Williams was his tenant, and also the amount due lor rent, he introduced the contract between himself and Williams, under which the latter held the land when the crop was grown and when plaintiff’s mortgages or liens were made. He did not show that it was registered. It seems to be decided by the Court that that contract created between the defendant Egerton and Williams the relation of vendor and vendee, or, at any rate, that it vested in Williams an equity or right to call for a title when he had fulfilled his part of that contract.
The rule of interpretation laid down with, so much emphasis in the late case of Puffer v. Lucas, 112 N. C., 377, makes any other conclusion impossible, if that decision is to stand as an authority to guide us.
Hence, the relation.of Egerton to Williams was not only that of landlord and tenant, but also that of vendor and vendee.
In McCombs v. Wallace, 66 N. C., 481; McMillan v. Love, 72 N. C., 18; Parker v. Allen, 84 N. C., 466; Hughes v. Mason, 84 N. C., 472, it was decided that section 1766 of The Code has no application to cases where the relation of vendor and vendee exist, although for some purposes the latter may also be a tenant in contemplation of law. Those decisions are founded upon the idea that if the tenant has an equity in the land, that section has no application — that he is not a tenant and his vendor is not a landlord within the meaning of that section.
Now, in Taylor v. Taylor, 112 N. C., 27, we decided that whenever the relation of the so-called landlord and tenant was such, by the terms of their contract, that, under the rule laid down in the cases cited above (which we there referred to), section 1766 had no application to any controversy about the possession, neither could section 1754 apply to any controversy about the rent. In other words, we distinctly affirm *452in Taylor v. Taylor, supra, that if such a relation existed as would prevent the recovery of the land under section 1766, the owner, or landlord, or vendor — call him what we may— could have no statutory lien for “so-called rent ” under section 1754.
Upon careful consideration of these authorities (Taylor v. Taylor, Puffer v. Lucas and McCombs v. Wallace, supra), I cannot see how it is possible to escape the conclusion that the defendant has no statutory lien under section 1754 on the crop in controversy. He neither asserted nor attempted to prove any other right to hold it.
If it be contended that, though the defendant had no right to take and hold the ci’op by virtue of a lien under section 1754, the contract itself gave him-a right to so take and hold it, the reply is that if he proposed to establish a right arising out of that instrument which would be better than plaintiff’s title, it was incumbent on him to prove not only the existence of this contract, but that it was registered before plaintiff’s mortgages. Between Egerton and Williams the so-called lease was valid without registration, but, considered as a lien on the crops of successive years in favor of the former, it could have no validity against the plaintiff, who also claimed under Williams, unless it was registered before plaintiff’s mortgages. It was the duty of the defendant to prove that the contract was registered, if he wished to assert title under it as a lien or mortgage.
The interjection of the relation of landlord and tenant, with its statutory lien and peculiar legal remedies, into the relation of vendor and vendee, is such a blending of inconsistent principles that it is open to the objection of Lord BroughaM as being “against the science of the law,” and will, I greatly fear, lead to much confusion and uncertainty. I think it better to adhere to well defined principles.